Citation Nr: 1748155	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a waiver of overpayment of VA benefits in the amount of $4,068, to include whether the creation of the overpayment was valid, and whether the request for a waiver was timely.

2.  Entitlement to a waiver of overpayment of VA benefits in the amount of $7,635, to include whether the creation of the overpayment was valid, and whether the request for a waiver was timely.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Appellant is the former spouse of a Veteran who had active service from March 1973 to March 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from decisions of the VA Debt Management Center (DMC) in Fort Snelling, Minnesota.  

In March 2009, the Appellant presented testimony at a Board hearing, chaired by a Veterans Law Judge who was seated at the RO in Oakland, California.  A transcript of the hearing is associated with the claims file.  Subsequently, the Veterans Law Judge who conducted the hearing was appointed Acting Chairman of the Board, which removed him from his duties as a Veterans Law Judge.  The appellant was informed of this fact in April 2012 and was afforded the option of attending another hearing before the Veterans Law Judge who would ultimately decide the appeal.  In May 2012, the Appellant elected not to attend another hearing.  

In June 2012, the Board remanded the case.  At the time of the remand, the Board characterized the matters on appeal as comprising two separate issues, in contrast to the RO's treatment of a single combined issue.  The Board noted that the case involves separate determinations from the Debt Management Center (DMC), each involving a distinct amount of debt and a distinct reason for the indebtedness. Thus, there was a potential for different outcomes on appeal regarding these separate amounts.  The Board stated that, while the Appellant appeared now to be primarily seeking a waiver regarding each amount, the matter of the validity of the creation of the debt or overpayment of benefits is implicit in any waiver issue.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board found that regarding each amount, the Appellant specifically disagreed with the determination as to her indebtedness; and, regardless of questions as to the timeliness of her applications for waivers, she had filed timely Notices of Disagreement with the decisions establishing her indebtedness.  Thus, in the June 2012 remand, the Board took jurisdiction over the issue of the timeliness of the waiver requests.


FINDINGS OF FACT

1.  The Appellant's correspondences in February 2004 and March 2006 are deemed implicit requests for waivers of the debt.

2.  Recovery of the overpayments in the amounts of $4,068 and $7,635, calculated as of August 31, 2006, is against equity and good conscience.


CONCLUSIONS OF LAW

1.  The creation of the overpayments in the amounts of $4,068 and $7,635, did not involve fraud, misrepresentation, or bad faith on the part of the Appellant.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016).

2.  Resolving reasonable doubt in the Appellant's favor, the criteria for waiver of recovery of the overpayments to Appellant of the apportionment of the Veteran's VA benefits are met. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant appeals December 2003 and February 2006 notices of the VA DMC which found the Appellant had been overpaid in the amounts of $4,068 and $7,635, respectively.  The Appellant, the ex-wife of the Veteran, had been receiving an apportionment of the Veteran's nonservice-connected pension benefits for many years for the support of their two children.  The overpayment appears to have arisen after it was discovered years later that the Veteran failed to report income, and then later failed to return income verification forms.  The Appellant contends that she had no knowledge that the Veteran failed to submit the proper forms or report appropriate income, and therefore, this debt should be deemed invalid, or waived.

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963; see also 38 U.S.C.A. § 5302 (West 2014).  While the provisions of 38 C.F.R. § 1.963 establish that a request for "waiver" of an indebtedness must be made within 180 days following notice of the indebtedness (issued on or after April 1, 1983), unless it is established that there was a delay in receipt of the notice, the provisions of 38 C.F.R. § 20.302 are applicable as to a dispute of validity of creation of the indebtedness.  The provisions of 38 C.F.R. § 20.302 provide one year for receipt of a Notice of Disagreement as to an RO determination.

In response to the December 2003 notice of indebtedness, the Appellant filed a February 2004 correspondence, ostensibly entitled "Notice of Disagreement," but in which the Appellant asked that VA wait at least three months from the date of the letter to collect since she was currently unemployed.  In July 2004, the Appellant submitted a correspondence that the RO apparently deemed to be a request for a waiver.  That letter also discussed how the Appellant was out of work and expressed how it would be a hardship to demand payment.  In August 2004, the Appellant was notified that VA denied her request for a waiver because it was untimely.  In September 2004, the Appellant requested a payment plan with VA.

In January 2005, the Appellant was notified that, effective January 1, 2003, payments would be stopped because the Appellant had not submitted an income verification report.  The record shows that the Appellant then promptly submitted the report in February 2005.  In May 2005, VA then notified the Appellant that apportionment could not be resumed because the Veteran's VA benefits had been terminated effective January 2003 for his failure to return requested information.  The Board notes that an August 31, 2006 audit statement shows that payment to the Appellant had stopped as of January 2004.  See Supplemental Statement of the Case.  

VA next contends that in February 2006, it notified Appellant that apportionment was terminated effective January 1, 2003, creating an additional debt of $7,635.  See March 2008 Statement of the Case.  VA states that the Veteran's pension award was properly terminated from February 1, 2001 through January 31, 2003, due to excessive income, and it was terminated from January 1, 2003 due to failure to return an income eligibility form.  Id.  

In March 2006, the Appellant submitted a correspondence which, in part, stated that she was disputing the debt, not requesting a waiver.  The Appellant explained that she has no control over her ex-husband's actions and cannot be held responsible for his failure to meet income reporting requirements.  In July 2006, the Appellant submitted a correspondence that VA deemed a Notice of Disagreement.  In the September 2016 Supplemental Statement of the Case, VA indicated it considers the Appellant's March 2006 letter was not a request for a waiver.

The Board notes that a number of the notices VA contends were sent are missing from the file.  In June 2012, the Board remanded the case to afford VA an opportunity to associate these notices with the file.  Although VA accomplished this to some extent, several of the items requested in the Board remand were not provided.  VA has had the opportunity to provide additional information and it did not.  Accordingly, the Board proceeds with the information it has available to it.

As to the December 2003 notice claimed by VA, there are indications that this was sent.  Nonetheless, it is not clear whether instructions for filing a waiver were included in this notice or whether the reason for the debt was included.  More importantly, however, the Appellant's February 2004 Notice of Disagreement indicates hardship in that the Appellant stated she was unemployed.  The Board reads this correspondence liberally.  It indicates a dispute with VA's correspondence and a difficulty in paying it back.  Thus, the Board finds this is a proper request for a waiver of indebtedness of the $4,068, and therefore a timely waiver request.

With respect to the additional debt of $7,635, again, there is no notice of such indebtedness in the claims file.  VA has not explained any of the documents intended to verify the dispatch of the notices, nor has it supplied copies of the types of letters sent to the Appellant, as required by the June 2012 Board remand.  Accordingly, the Board cannot discern what the notice contained, and therefore, whether Appellant's due process rights were provided.  Therefore, the Board has justifiable cause to be liberal in its reading of the Appellant's correspondence.

In that light, the Appellant's March 2006 statement disputes the fairness of holding her responsible for the debt.  The Board finds this describes potential grounds for a waiver and therefore should be treated as a waiver request.  As the Board has found both waiver requests timely, it now turns to whether the waivers should be granted.

Any indebtedness of a payee can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963 (a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.963(a).  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965 (a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt. (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship. Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.965(a). 

Upon review of the evidence, the Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Appellant.  38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.963 (a), 1.965(b).  The Appellant contends that she was not aware of the Veteran's income reports or requirements for him to report them, nor did she have any control over the Veteran if she had.  The Board finds this contention credible.  There is indication that the Appellant and the Veteran had some degree of contentiousness as shown by a September 1994 court order for child support.  Furthermore, there is no indication that the Appellant and the Veteran had been in communication or collusion since that time.  Additionally, the Appellant promptly notified VA of a change in status of her son's school attendance, indicating good faith adherence to the regulations.  See September 2003 Report of Contact.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Appellant, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302 (a); 38 C.F.R. §§ 1.963 (a), 1.965(a).  For the reasons discussed below, the Board finds that the repayment of the Appellant's indebtedness would violate principles of equity and good conscience, and that a waiver of overpayment is warranted.

The first two elements for consideration under 38 C.F.R. § 1.965 (a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that because the overpayment of benefits was created without awareness on the part of the Appellant, or the ability to have mitigated the effects of the overpayments, there was no fault whatsoever on the part of the Appellant.  In contrast, it took until December 2003 for VA to notify Appellant of the $4,068 debt, which purportedly pertains to the February 1, 2001 through January 31, 2003 timeframe.  Thus, VA allowed debt to accrue for over two years without any warning to Appellant.  

VA is also at fault in its notification to the Appellant for the $7,635 debt.  For this debt, purportedly based on the Veteran's failure to file an income eligibility report in 2003, VA took about three years for a notice to be sent to the Appellant.  Furthermore, it was two years before VA warned Appellant that her eligibility had ended in January 2003, even though VA kept paying through January 2004.  See May 2005 notice of termination of the Veteran's benefits.  By the time she was notified, payment had ceased, so she could not ameliorate the effects of the overpayments, such as putting the money aside. 

Although the Appellant was notified in a January 2005 letter that payments had been suspended as of January 1, 2003, due to her failure to file an income eligibility report, there is no such request for her to make such a filing appearing in the claims file.  Therefore, this is not a factor that weighs against the Appellant.  Consequently, when balancing the fault of VA and the debtor, the fault weighs heavily against VA, with no fault on the part of the Appellant.

Next, the Appellant contends that repayment of the debt would result in financial hardship.  In the March 2009 Board hearing, the Appellant explained that she was able to repay the debt eventually once the Veteran paid her a child support settlement.  Nonetheless, the Appellant was unemployed and only partially employed for a significant portion of the appeal period.  Moreover, in an October 2005 Financial Status Report, the Appellant reported significant medical bills.  This shows to the Board that there was some financial hardship at times, however, not throughout the entire appeal period.

Next, the Board finds the recovery of the debt somewhat nullified the objective for which benefits were intended.  In this case, the benefits were intended to support the Appellant's children.  By June 2003, the Appellant's son had graduated from high school and was no longer attending school.  Apportionment benefits were not available for him as of June 2003.    The Appellant's daughter was attending school and appeared to do so until 2005.  At the time the Appellant was attempting to repay the $4,068 debt, funds that should have been used to support the children were being siphoned from the Appellant's household.  This reduction in household income, especially at a time when the Appellant was out of work, contradicts the objective of the apportionment.  

Next, there was no unjust enrichment because the gain to the debtor was not unfair, given the lack of control over the Veteran the Appellant had, or knowledge of his actions.  It is also not unfair considering VA's delays in suspending and terminating the Veteran's benefits.  

As to the last factor, it does not appear that the Appellant relied on VA benefits in such a way that resulted in the relinquishment of a valuable right or incurrence of a legal obligation.  The Board notes that these factors are not exhaustive.  In light of that, the Board emphasizes that it is against equity and good conscience to hold Appellant accountable for the overpayment when she had no opportunity to mitigate it in any way.  In other words, she had no opportunity to be on notice that the payments to her were invalid.  

For the reasons stated above, the Board finds that waiver of overpayments to the Appellant in the amounts of $4,068, and $7,635, calculated as of August 31, 2006, is warranted.


ORDER

The Appellant's application for waiver of recovery of an overpayment and disagreement as to the validity of the debt has been accepted as timely.

A waiver of recovery of an overpayment of debt in the amount of $11,703, as calculated on August 31, 2006, is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


